The following opinion was filed January 13, 1931:
Per Curiam.
The issues presented on respondents’ motion for a rehearing have been considered in connection with *193the same issues in the case of Vandervort v. Industrial Comm., post, p. 362, 234 N. W. 492, in which counsel for respondents in this case also appeared and participated. The opinion filed today in the Vandervort Case fully disposes of those issues, and for the reasons stated in that opinion respondents’ motion in this case is denied, without costs.